Citation Nr: 0945586	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from February 1980 to March 1983. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which, in part, denied the Veteran's claim 
of entitlement to service connection for PTSD.  

During the appeal, the Veteran's claims folder was 
transferred to the RO in Denver, Colorado. 

Additional procedural history will be discussed below.

Issues not on appeal

The March 2006 rating decision also granted service 
connection for bilateral hearing loss and assigned a 
noncompensable (zero) disability evaluation from April 29, 
2005; granted service connection for tinnitus and assigned a 
10 percent disability evaluation from April 29, 2005; and 
denied service connection for hepatitis C.  Although the 
Veteran filed a notice of disagreement (NOD) in September 
2006 as to the PTSD claim, he did not indicate that he 
disagreed with the rating or effective date assigned for 
bilateral hearing loss and/or tinnitus.  Nor did he indicate 
disagreement with the RO's denial of service connection for 
hepatitis C.  Accordingly, those issues are not before the 
Board.  See 38 C.F.R. § 20.201 (2009); see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of an NOD initiates appellate review in 
the VA administrative adjudication process, and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal after a statement of the case is issued 
by VA].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.



REMAND

Pursuant to his request on his VA Form 9, substantive appeal, 
the Veteran was scheduled for a Travel Board hearing before 
the undersigned Veterans Law Judge at the RO in Denver, 
Colorado in April 2009.  He was notified of this hearing in 
letters dated in March 2009 and April 2009.  The Veteran 
failed to report to the hearing.  

Subsequently, in correspondence received in May 2009, the 
Veteran requested that his hearing be rescheduled at the RO 
in Portland, Oregon since he had recently moved to Oregon.  

The Board finds that the Veteran has shown good cause for a 
change of date and location for his hearing.  The Veteran has 
been notified of the Board's granting of his motion to 
reschedule in a letter dated November 24, 2009.  

Therefore, the Veteran should be scheduled for a Travel Board 
hearing at the RO in Portland, Oregon.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.702, 
20.704 (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO in Portland, Oregon.  The Veteran 
should be notified of the date, time, and 
place of such a hearing by letter mailed 
to his current address of record, with a 
copy to his representative.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


